J-A25043-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                    Appellee               :
                                           :
              v.                           :
                                           :
 JIHAD RAGUEEB BASHIR                      :
                                           :
                    Appellant              :        No. 197 MDA 2020

            Appeal from the PCRA Order Entered January 8, 2020
                In the Court of Common Pleas of York County
            Criminal Division at No(s): CP-67-CR-0007373-2012


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY KING, J.:                  FILED: JANUARY 15, 2021

      Appellant, Jihad Ragueeb Bashir, appeals from the order entered in the

York County Court of Common Pleas, which denied his first petition filed under

the Post Conviction Relief Act (“PCRA”) at 42 Pa.C.S.A. §§ 9541-9546. We

affirm.

      The relevant facts and procedural history of this case are as follows:

          [Appellant]’s convictions arose from the September 6, 2011
          shooting of [Victim], who testified as follows. On the night
          in question, [Victim] and his aunt were smoking cigarettes
          outside the home of [Victim]’s mother on 207 Jefferson
          Avenue, York. [Victim]’s aunt entered the house to use the
          bathroom, and [Victim] remained outside. [Victim] looked
          to the right, to the left, and again to the right. When he
          turned back to look left, [Victim] saw “a guy standing in
          front of [him].”

          At that time [Victim] was not impaired, and the man was
          ten feet away. [Victim] recognized the person and identified
          him at trial as [Appellant]. [Appellant] asked [Victim] where
          [Victim]’s nephew “Blizz” was located. [Appellant] then
J-A25043-20


       “started fumbling around,…pulled out a gun,” and shot
       [Victim] in the face with a .357 Magnum. After shooting
       [Victim] a single time, [Appellant] ran away.

       [Victim] explained that he recognized [Appellant] because
       [Appellant]’s mother had introduced [Appellant] to [Victim].
       [Victim] also saw [Appellant] two weeks prior to the incident
       seated in a car. At that time, [Victim] overheard [Appellant]
       telling someone that his name was [Appellant]. [Victim]
       testified that he did not initially remember who shot him,
       but when his memory returned in November, he called his
       mother and told her that [Appellant], who was Tanoue’s
       son, had committed the crime.

       Eartha, [Victim]’s mother, confirmed that, in November
       2011, while [Victim] was still hospitalized, he called her on
       the telephone and said, “[I] remember now, I know who
       shot me, and he said [Appellant]. He said big Tanoue’s
       son.” [Victim’s mother] did not know [Appellant] but was
       acquainted with his mother, whose first name was Tanoue.
       [Victim]’s brother, Michael, also testified that, in November
       2011, [Victim]’s memory of the events of the shooting
       returned.    [Victim] also told Michael that [Appellant],
       Tanoue’s son, was his assailant.

       York Detective Travis Sowers testified that he was the lead
       detective in the investigation into the shooting. After
       [Victim] returned to his mother’s home from the hospital
       and rehabilitation, Detective Sowers visited him. Detective
       Sowers testified, “I asked him who shot him. He advised
       me [Appellant]. The next thing I asked, [Appellant]? And
       he said, yes, the one who lives on South Street.” Detective
       Sowers told the jury that [Appellant] lived with his mother,
       Tanoue…, at 21 East South Street. Five days after this first
       interview, Detective Sowers showed [Victim] [Appellant]’s
       picture, and “he hit the picture and said that’s the guy who
       shot me right there, that’s Tanoue’s son[.]”

       Based upon this evidence, a jury convicted [Appellant] of
       attempted murder and aggravated assault graded as a first-
       degree felony. The matter proceeded to sentencing on May
       1, 2014, where the court imposed a twenty to forty year
       term of imprisonment as to the attempted murder and no
       penalty on aggravated assault since that crime merged for

                                   -2-
J-A25043-20


         sentencing purposes.

(PCRA Court Opinion, filed January 6, 2020, at 1-3) (internal citations

omitted). This Court affirmed the judgment of sentence on June 4, 2015, and

our Supreme Court denied allowance of appeal on December 17, 2015. See

Commonwealth v. Bashir, 122 A.3d 1124 (Pa.Super. 2015) (unpublished

memorandum), appeal denied, 634 Pa. 724, 128 A.3d 1204 (2015).

      On August 24, 2016, Appellant filed a timely PCRA petition pro se, and

the PCRA court subsequently appointed counsel. Counsel filed an amended

petition on February 21, 2017, and a second amended petition on April 3,

2017. In the petitions, Appellant argued, inter alia, that trial counsel failed to

call an expert witness who could have addressed Victim’s competency to

testify and failed to file a motion to challenge Victim’s competency. Appellant

also requested fees to retain Dr. Amy Taylor, an expert in forensic psychology,

to meet with Victim and determine if he had been competent to testify at trial.

Following a status hearing on April 25, 2017, the court granted Appellant’s

request for fees to retain Dr. Taylor, but limited Dr. Taylor’s report to a review

of Victim’s medical records prior to trial and did not permit a face-to-face

interview with Victim.

      Following changes in counsel, current PCRA counsel filed another

amended petition on September 30, 2019, and the court conducted a PCRA

hearing on October 30, 2019. Detective Sowers, Dr. Taylor, and trial counsel

testified at the hearing. Detective Sowers repeated much of his trial testimony


                                      -3-
J-A25043-20


regarding Victim’s identification of Appellant.   Dr. Taylor testified that she

studied Victim’s medical records from September 2011 to August 2012, and

while she could not provide an opinion as to Victim’s competency to testify at

the time of trial, she stated that had she been consulted prior to trial, she

would have suggested that a competency evaluation of Victim be conducted.

      Trial counsel testified that she addressed Victim’s hallucinations, brain

swelling, and inconsistencies in his memory by calling or cross-examining

various medical and lay witnesses, including psychiatrist, Dr. Stephen Dilts;

Dr. Daniel Carney, the emergency room doctor who treated Victim following

the shooting; and Lori Genovese, the medical custodian of records.        Trial

counsel testified that she and Appellant had numerous conversations about

the problems with Victim’s memory and Victim’s identification of Appellant.

Trial counsel, however, conceded that she did not review or consider

Pennsylvania Rule of Evidence 601 prior to Appellant’s trial, and had never

previously challenged an adult witness’ competency.       Trial counsel further

stated that she did not consider challenging Victim’s competency or hiring an

expert to assist in doing so, and now believes her failure to do so was a

mistake.   Trial counsel also stated that she should have filed a motion to

suppress Victim’s identification of Appellant based on Victim’s memory issues.

      The PCRA court denied relief on January 8, 2020. On January 24, 2020,

Appellant filed a timely notice of appeal.   On January 27, 2020, the court

ordered Appellant to file a concise statement of errors complained of on appeal


                                     -4-
J-A25043-20


pursuant to Pa.R.A.P. 1925(b); Appellant complied on February 24, 2020.

      Appellant raises the following issues on appeal:

         Whether the [PCRA] court erred and abused its discretion
         by finding that Appellant’s trial counsel was not ineffective
         for failing to file a motion challenging the competency of the
         victim?

         Whether the [PCRA] court erred and abused its discretion
         by finding that Appellant’s trial counsel was not ineffective
         for failing to consult with an expert witness to opine whether
         or not the victim was competent to testify pursuant to
         Pa.R.[E.] 601?

         Whether the [PCRA] court erred and abused its discretion
         by finding that Appellant’s trial counsel was not ineffective
         for failing to file a motion to suppress the victim’s
         identification of Appellant, which was the product of police
         suggestiveness and confabulation by the victim?

(Appellant’s Brief at 4).

      Our standard of review of the denial of a PCRA petition is limited to

examining whether the evidence of record supports the court’s determination

and whether its decision is free of legal error. Commonwealth v. Conway,

14 A.3d 101 (Pa.Super. 2011), appeal denied, 612 Pa. 687, 29 A.3d 795

(2011). This Court grants great deference to the findings of the PCRA court if

the record contains any support for those findings. Commonwealth v. Boyd,

923 A.2d 513 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932 A.2d 74

(2007). We do not give the same deference, however, to the court’s legal

conclusions.   Commonwealth v. Ford, 44 A.3d 1190 (Pa.Super. 2012).

Traditionally, credibility issues are resolved by the trier of fact who had the

opportunity to observe the witnesses’ demeanor. Commonwealth v. Abu-

                                     -5-
J-A25043-20


Jamal, 553 Pa. 485, 720 A.2d 79 (1998), cert. denied, 528 U.S. 810, 120

S.Ct. 41, 145 L.Ed.2d 38 (1999). “A PCRA court passes on witness credibility

at PCRA hearings, and its credibility determinations should be provided great

deference by reviewing courts.” Commonwealth v. Johnson, 600 Pa. 329,

356-357, 966 A.2d 523, 539 (2009).

      Pennsylvania law presumes counsel has rendered effective assistance.

Commonwealth v. Williams, 597 Pa. 109, 950 A.2d 294 (2008). When

asserting a claim of ineffective assistance of counsel, the petitioner is required

to demonstrate: (1) the underlying claim is of arguable merit; (2) counsel had

no reasonable strategic basis for her action or inaction; and, (3) but for the

errors and omissions of counsel, there is a reasonable probability that the

outcome of the proceedings would have been different. Commonwealth v.

Kimball, 555 Pa. 299, 724 A.2d 326 (1999). The failure to satisfy any prong

of the test for ineffectiveness will cause the claim to fail. Williams, supra.

      “The threshold inquiry in ineffectiveness claims is whether the

issue/argument/tactic which counsel has foregone and which forms the basis

for the assertion of ineffectiveness is of arguable merit….” Commonwealth

v. Pierce, 537 Pa. 514, 524, 645 A.2d 189, 194 (1994). “Counsel cannot be

found ineffective for failing to pursue a baseless or meritless claim.”

Commonwealth v. Poplawski, 852 A.2d 323, 327 (Pa.Super. 2004).

         Once this threshold is met we apply the ‘reasonable basis’
         test to determine whether counsel’s chosen course was
         designed to effectuate [her] client’s interests.    If we
         conclude that the particular course chosen by counsel had

                                      -6-
J-A25043-20


           some reasonable basis, our inquiry ceases and counsel’s
           assistance is deemed effective.

Pierce, supra at 524, 645 A.2d at 194-95 (internal citations omitted).

           Prejudice is established when [an appellant] demonstrates
           that counsel’s chosen course of action had an adverse effect
           on the outcome of the proceedings. The [appellant] must
           show that there is a reasonable probability that, but for
           counsel’s unprofessional errors, the result of the proceeding
           would have been different. A reasonable probability is a
           probability sufficient to undermine confidence in the
           outcome. In [Kimball, supra], we held that a “criminal
           [appellant] alleging prejudice must show that counsel’s
           errors were so serious as to deprive the defendant of a fair
           trial, a trial whose result is reliable.”

Commonwealth v. Chambers, 570 Pa. 3, 21-22, 807 A.2d 872, 883 (2002)

(some internal citations and quotation marks omitted).

      In his first issue, Appellant argues trial counsel was ineffective for failing

to file a motion to challenge Victim’s competency to testify.            Appellant

contends Victim suffered a gunshot wound to the head that caused “severe

brain injuries, hallucinations, and the inability to separate confabulation from

reality,” and was diagnosed with “dementia secondary to a traumatic brain

injury.”    (Appellant’s Brief at 12-13).      Appellant claims these injuries

prevented Victim from initially remembering who shot him, as Victim did not

identify Appellant as his assailant until several months after the attack.

Appellant suggests that someone could have told Victim to incriminate

Appellant, or Victim might have hallucinated that Appellant was his attacker.

Appellant avers he has always maintained his innocence of the crime, and no

other evidence outside of Victim’s testimony points toward his guilt.

                                       -7-
J-A25043-20


      Appellant further emphasizes Dr. Taylor’s opinion that Victim should

have been examined by a psychologist prior to trial to determine whether his

traumatic brain injury prevented him from remembering who shot him.

Appellant maintains Victim’s injuries, symptoms, and diagnosis, as well as the

delay in identification, were sufficient to prove Victim’s incompetency under

Rule 601 of the Pennsylvania Rules of Evidence.      Appellant concludes this

Court should reverse the PCRA court’s order and grant him a new trial. We

disagree.

      As a general matter, the Pennsylvania Rules of Evidence presume all

persons are competent to be a witness. Pa.R.E. 601(a). Specifically, Rule

601 provides, in pertinent part:

         Rule 601. Competency

         (a) General Rule. Every person is competent to be a
             witness except as otherwise provided by statute or in
             these rules.

         (b) Disqualification for Specific Defects. A person is
             incompetent to testify if the court finds that because of
             a mental condition or immaturity the person:

         (1) is, or was, at any relevant time, incapable of perceiving
             accurately;

         (2) is unable to express himself…so as to be understood
             either directly or through an interpreter;

         (3) has an impaired memory; or

         (4) does not sufficiently understand the duty to tell the
             truth.

Pa.R.E. 601. This Court has interpreted Rule 601 as follows:

                                     -8-
J-A25043-20


         In general, the testimony of any person, regardless of his
         mental condition, is competent evidence, unless it
         contributes nothing at all because the victim is wholly
         untrustworthy.    Thus, in Pennsylvania, [a witness is]
         presumed competent to testify, and it is incumbent upon the
         party challenging the testimony to establish incompetence.
         Above all, given the general presumption of
         competency of all witnesses, a court ought not to
         order a competency investigation, unless the court
         has actually observed the witness testify and still has
         doubts about the witness’ competency.

         Claims that a witness’ memory has been corrupted by
         insanity, mental retardation, hypnosis, or taint go to the
         competency of that witness to testify. The capacity to
         remember and the ability to testify truthfully about the
         matter remembered are components of testimonial
         competency. The party alleging a witness is incompetent to
         testify must prove that contention by clear and convincing
         evidence.

Commonwealth v. Boich, 982 A.2d 102, 109-10 (Pa.Super. 2009) (en

banc), appeal denied, 607 Pa. 689, 3 A.3d 669 (2010) (internal citations and

quotation marks omitted) (emphasis added).

      Instantly, in addressing this issue, the PCRA court reasoned, in pertinent

part, as follows:

         The trial court observed [Victim] testify at trial and, a few
         months after the trial at [Appellant]’s post-sentence motion
         hearing, this [c]ourt affirmed [Victim]’s obvious competency
         to testify at trial. At that time this [c]ourt stated, “[Victim]
         testified he identified [Appellant] as the shooter. When his
         testimony was presented, there was no indication in the
         eyes of the [c]ourt that he was incompetent or unable to
         reason, or had any sort of cognitive defect that rendered
         him unable to testify or to be incompetent. The jury could
         rely upon his testimony.” The [c]ourt, at that time, had the
         benefit of recently and directly witnessing [Victim]’s
         testimony and found that [Victim] satisfied the factors for
         determining competency laid out by the Pennsylvania

                                      -9-
J-A25043-20


        Supreme Court: “(1) the capacity to perceive an event with
        accuracy; (2) the ability to remember; (3) the ability to
        understand questions and communicate a response; and (4)
        a consciousness of the duty to tell the truth.”

        The [c]ourt also had the benefit of the testimony of Dr.
        Stephen Dilts, a defense witness, who testified at length at
        trial regarding the potential defects in [Victim]’s reasoning
        caused by [Appellant]’s infliction of a gunshot wound to
        [Victim]’s brain. Dr. Dilts, a qualified psychiatrist, testified
        before the [c]ourt and jury regarding [Victim]’s possible loss
        of perception and memory. This [c]ourt, with the insight
        provided by the psychiatrist’s expert testimony, found
        [Victim] competent to testify.        Under Rule 601(b), a
        determination of a witness’s competency is ultimately in the
        hands of the trial court. Because there was not a reasonable
        probability that this [c]ourt would have found [Victim]
        incompetent to stand trial even if his trial counsel had filed
        a motion challenging his competence, [Appellant] was not
        prejudiced by the choice to not submit such a motion and
        his claim is denied.2

           2 To eliminate any doubt caused by the revisionist
           approach of this PCRA, [Victim] at the time of his trial
           presented no indication of lack of competency. He did
           have some recollection issues, which were no different
           than any other fact witness. [Appellant] repeatedly
           confuses the concepts of impeachment regarding
           memory accuracy and lack of competency in his PCRA.
           The ability to remember is one factor in determining
           competency…. Having a flawless memory is not.

(PCRA Court Opinion at 6-7) (internal citations omitted). We see no reason

to disrupt the PCRA court’s reasoning. As the PCRA court explained, the trial

court witnessed Victim’s testimony and had no doubts as to Victim’s

competency. See Boich, supra. Thus, Appellant’s ineffectiveness claim fails.

See Kimball, supra.

     In his second issue, Appellant argues trial counsel was ineffective for


                                    - 10 -
J-A25043-20


failing to consult with an expert witness regarding Victim’s competency.

Appellant alleges trial counsel was aware of Victim’s medical history and

related cognitive and memory issues. Appellant contends that despite this

information, counsel admitted she never reviewed Rule 601, considered filing

a competency motion, or retained the services of an expert witness to evaluate

Victim’s competency prior to trial. Appellant further emphasizes that counsel

admitted at the PCRA hearing that it was an error not to challenge Victim’s

competency or hire an expert witness to evaluate him.

      Appellant highlights Dr. Taylor’s PCRA hearing testimony that Victim was

experiencing dementia following the shooting and prior to trial, which

warranted a psychiatric examination to determine whether he was competent

to testify. Appellant asserts that had trial counsel consulted with Dr. Taylor

regarding Victim’s competency prior to trial, there is a reasonable probability

that the trial court would have ordered Victim to undergo a psychiatric

examination or disqualified him as a witness pursuant to Rule 601. Appellant

concludes this Court should reverse the PCRA court’s order and remand for a

new trial. We disagree.

      In response to Appellant’s claims, the PCRA court explained:

         [Appellant]…argues that his trial counsel was ineffective for
         failing to consult with an expert witness [regarding] whether
         [Victim] was medically competent to testify as a witness in
         this case pursuant to Pa.R.E. 601. … [Appellant]’s trial
         counsel had an expert witness testify at trial regarding the
         extent and severity of [Victim]’s injuries and their potential
         effects on [Victim]’s cognition. Hiring another expert merely
         to advise trial counsel on whether to file a competency

                                     - 11 -
J-A25043-20


       evaluation would have been an unreasonable course of
       conduct for trial counsel, a public defender, when the judge
       and jury already had the benefit of the testimony of a
       qualified expert who had personally interviewed [Victim]
       during his recovery before trial.

       This case evolved over a continuum of time that began with
       the shooting and ended with the trial. The PCRA defense
       has repeatedly sought to mix medical facts and brain trauma
       conditions that may have existed right after [Victim] was
       shot (and then resolved), and to bootstrap those
       impairments into creating an argument that a competency
       evaluation was needed during judicial proceedings before
       [Victim] testified. This argument is built on a foundation of
       faulty logic that ignores that [Victim] significantly healed
       and recovered his memory prior to trial. This healing and
       progress was reflected in the medical testimony at trial. The
       fact that the defense counsel did not choose to pursue this
       same path of faulty logic is not ineffectiveness—it was good
       lawyering, by not pursuing a meritless position.

       As part of his PCRA proceedings, [Appellant] hired a forensic
       psychologist, Dr. Amy Taylor, to create a report, based on
       trial transcripts and a review of [Victim]’s past psychological
       and medical evaluations. She was not granted a face-to-
       face interview with [Victim].        She sought to analyze
       [Victim]’s potential competence at the time of trial from
       records created years earlier.        [Appellant] argues Dr.
       Taylor’s report, created four years after [Appellant]’s trial
       concluded, shows that [Victim] should have received a
       mental competency evaluation prior to giving testimony at
       trial. This is not true. The report was inconclusive at best.
       The most the forensic expert could testify to was that, based
       on her review of past records, if she had been consulted
       prior to the trial, she would have recommended that the
       [c]ourt order a psychological examination of [Victim] to
       determine whether or not he was medically competent to
       testify. Dr. Taylor made it clear that since she was not
       personally at the trial and did not have the opportunity to
       interview the witness, her conclusions could not be made
       with a reasonable degree of psychological certainty. Her
       testimony, five years after the trial, does not convince this
       [c]ourt, which had the benefit of examining [Victim]
       directly, that hiring a second expert prior to trial to expound

                                   - 12 -
J-A25043-20


          on [Victim]’s competence would have been a reasonable
          course of action.

(PCRA Court Opinion at 9-11) (internal citations omitted). We agree with the

PCRA court’s analysis of this issue. Trial counsel had an expert witness testify

at trial concerning Victim’s injuries and their effect on Victim’s memory and

cognition. Appellant is unable to show that trial counsel’s failure to consult

with an additional expert witness concerning Victim’s competency to testify

was unreasonable.1 See Pierce, supra.

       In his third issue, Appellant argues trial counsel was ineffective for

failing to file a pre-trial motion to suppress Victim’s identification of Appellant

as unduly suggestive. Appellant emphasizes that Victim was shot in the head,

suffered severe brain damage, and was hospitalized for a lengthy period of

time following the September 6, 2011 attack.         Appellant avers that police

received information from a third party on May 3, 2012, that Victim named

Appellant as the shooter. Appellant asserts that on May 8, 2012, a police

officer arrived at Victim’s home to find Victim sleeping and disoriented.

Appellant claims the officer showed Victim a photo lineup with Appellant’s


____________________________________________


1  To the extent Appellant alleges trial counsel’s ineffectiveness for failing to
call another expert witness to testify at trial (as opposed to consulting an
expert witness pre-trial), this claim is waived for Appellant’s failure to specify
it in his Rule 1925(b) statement. See Commonwealth v. Castillo, 585 Pa.
395, 888 A.2d 775 (2005) (stating issues not raised in Rule 1925(b) statement
will be deemed waived for appellate review). See also Commonwealth v.
Reeves, 907 A.2d 1 (Pa.Super. 2006), appeal denied, 591 Pa. 712, 919 A.2d
956 (2007) (explaining Rule 1925(b) statement that is not specific enough for
court to identify and address issues may also result in waiver).

                                          - 13 -
J-A25043-20


picture in it, but Victim was unable to identify the shooter. Appellant contends

the officer then showed Victim a single enlarged photograph of Appellant and

asked if that was the person who shot Victim; Victim stated it was. Given the

nature of Victim’s injuries and his previous inability to make an identification,

Appellant asserts that the officer’s presentation to Victim of a single

photograph of Appellant was unduly suggestive. Appellant maintains that trial

counsel’s failure to file a motion to suppress Victim’s identification was

objectively unreasonable, and that Appellant was prejudiced by counsel’s

failure to do so.   Appellant concludes this Court should reverse the PCRA

court’s order and remand for a new trial. We disagree.

      “When…an assertion of ineffective assistance of counsel is based upon

the failure to pursue a suppression motion, proof of the merit of the underlying

suppression claim is necessary to establish the merit of the ineffective

assistance of counsel claim.” Commonwealth v. Carelli, 546 A.2d 1185,

1189 (Pa.Super. 1988), appeal denied, 521 Pa. 609, 557 A.2d 341 (1989)

(citations omitted). Furthermore,

         In reviewing the propriety of identification evidence, the
         central inquiry is whether, under the totality of the
         circumstances,     the    identification   was      reliable….
         Suggestiveness in the identification process is but one factor
         to be considered in determining the admissibility of such
         evidence and will not warrant exclusion absent other
         factors. As this Court has explained, the following factors
         are to be considered in determining the propriety of
         admitting identification evidence: the opportunity of the
         witness to view the perpetrator at the time of the crime, the
         witness’ degree of attention, the accuracy of his prior
         description of the perpetrator, the level of certainty

                                     - 14 -
J-A25043-20


           demonstrated at the confrontation, and the time between
           the crime and confrontation. The corrupting effect of the
           suggestive identification, if any, must be weighed against
           these factors.

Commonwealth v. Moye, 836 A.2d 973, 976 (Pa.Super. 2003), appeal

denied, 578 Pa. 694, 851 A.2d 142 (2004).

      Instantly, the PCRA court addressed this issue, in pertinent part, as

follows:

           [Appellant] argues the identification procedure used by the
           police was unduly suggestive given the totality of the
           circumstances.      [Appellant] alleges the suggestiveness
           comes from the detective showing [Victim] [Appellant]’s
           picture singly, after getting a lethargic response during a full
           photographic line-up. [Appellant] claims his trial counsel
           was ineffective because she did not try to suppress this out-
           of-court identification. The claim is rejected because the
           record clearly shows [Victim] had previously identified
           [Appellant] verbally before the allegedly suggestive
           photographic lineup and there was an obvious independent
           basis for the identification. [Victim] testified at trial that he
           knew who [Appellant] was through his prior acquaintance
           with [Appellant]’s mother, Tanoue…, who he knew lived on
           the “South Side” of town. This is part of the independent
           basis for [Victim]’s knowledge of [Appellant]’s identity
           outside the photo lineup. [Appellant] is correct that the
           suggestiveness of an out-of-court identification must be
           determined by the totality of the circumstances, but in this
           case, the totality does not weigh in his favor.

           As the Superior Court noted in [its] opinion rejecting
           [Appellant]’s claim that [Victim]’s identification was against
           the weight of the evidence, “Two witnesses, [Victim]’s
           mother and brother, confirmed that [Victim] recalled who
           perpetrated the crime a couple of months after the shooting.
           [Victim] thereafter identified Appellant as the shooter, and
           he knew the name of Appellant’s mother and where they
           lived.” These identifications were prior to and independent
           of the allegedly suggestive photo lineup. [Victim] also
           identified [Appellant] by name and street to the detective

                                        - 15 -
J-A25043-20


        who administered the photo lineup five days prior to viewing
        the photos. The detective administered the photo lineup…as
        an extra measure to ensure the Commonwealth had the
        best foundation for its investigation. The Commonwealth
        already had sufficient identification evidence from [Victim]
        to create an independent basis for an identification even
        without the photo lineup.        The photos were in fact
        surplusage to identify the shooter by the time [Victim] was
        shown [Appellant]’s single photo.

        The issue before the [c]ourt is whether [Appellant]’s trial
        counsel was ineffective for failing to file a suppression
        motion regarding [Victim]’s identification of [Appellant].
        This [c]ourt finds that such a motion would have been
        without merit given the independent basis for [Victim]’s
        identification of [Appellant] by reference to his mother and
        address. The precedent in this matter is clear that when
        there is an independent basis for an identification, with
        enough independence to overcome the suggestiveness of a
        photo lineup by clear and convincing evidence given the
        totality of the circumstances, then the in-court identification
        of [Appellant] will be admissible. …

                                 *     *      *

        The factors in this case weigh in favor of finding an
        independent basis for [Victim]’s identification of [Appellant].
        … The identification’s independent origin negates the
        argument that [Victim]’s identification was the result of a
        suggestive procedure. The independent basis comes from
        [Victim]’s prior encounter with [Appellant] weeks before the
        shooting took place, from his having a clear view of
        [Appellant] right before he was shot, from [Victim]’s
        identification of [Appellant] to his mother and brother before
        the photo lineup, and his identification of [Appellant] to the
        detective five-days before the photo lineup. Taking the
        independent origins of [Victim]’s identification into account,
        this [c]ourt holds that it was reasonable for [Appellant]’s
        trial counsel to not file a suppression [motion] that would
        not have successfully blocked the admission of [Victim]’s
        identification.

(PCRA Court Opinion at 12-14; 16-17) (internal citations and footnotes


                                     - 16 -
J-A25043-20


omitted).   Again, we agree with the PCRA court’s analysis.      Here, Victim

provided an independent identification of Appellant prior to the allegedly

suggestive photo identification. Victim identified Appellant by name and street

address, and even identified Appellant’s mother.       Thus, any suppression

motion counsel filed based upon the allegedly suggestive photo identification

would have failed, and counsel cannot be deemed ineffective for failing to file

a meritless suppression motion. See Poplawski, supra. Accordingly, we

affirm.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/15/2021




                                    - 17 -